Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 1 of 12 Page ID #40
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 2 of 12 Page ID #41
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 3 of 12 Page ID #42
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 4 of 12 Page ID #43
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 5 of 12 Page ID #44
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 6 of 12 Page ID #45
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 7 of 12 Page ID #46
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 8 of 12 Page ID #47
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 9 of 12 Page ID #48
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 10 of 12 Page ID #49
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 11 of 12 Page ID #50
Case 3:21-cr-30028-DWD Document 32 Filed 05/19/21 Page 12 of 12 Page ID #51




                                              5-12-2021
